This bill was filed to foreclose a certain mortgage executed by the appellant and her husband, and the only defense relied upon was that the mortgage was given to secure the debt of the husband and not of the appellant. It seems that the loan was procured to pay off certain debts for goods sold a certain business first conducted by the appellant and then subsequently conducted by her husband, she claiming that she sold the mercantile business to her husband before said debts were contracted, appellee contending that she did not sell out the business to the husband and that what purported to be a sale was a sham, or, if the sale was made, the creditors were not informed of same and appellant was nevertheless liable for said debts.
The burden of proof was on the appellant to establish the suretyship for the husband's debts. Cox v. Brown, 198 Ala. 638,73 So. 964. We think that the appellant has not only failed to meet this burden, but the weight of the evidence shows that there was no real or substantial change in the business as would affect third persons, and that she was liable for the debts contracted for the purchase of goods by the said business.
The decree of the circuit court is affirmed.
Affirmed.
SAYRE, GARDNER, and BOULDIN, JJ., concur.